Title: [John Thornton]: Memorandum for the American Commissioners, [between 5 and 8 January 1778]
From: Thornton, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Memorandum
[Between January 5 and 8, 1778]
In Company with some American Gentlemen, it was dropped in conversation that it was surprising the Commissioners at Paris Knowing the deplorable situation of the American prisoners confined in the several prisons in England, that they had not sent them any relief; this induced me to wait no longer for an answer from Lord North, to run all risks and to set off that Evening for Portsmouth in order to visit and relieve if possible such of the prisoners as were in want, before either Government or the Comittee at the Kings Arms had sent them any relief. So far I succeeded that I provided them with necessaries, Tobacco and money, on the 30th: Decr: when I came away from Forton, nothing had been delivered to them, but what I had sent.
I arrived at Forton the 28th: Decr: did all I could to speak to some of the American Officers, was permitted to do it thro’ the Rails only, and that in the presence of two officers of Marines and one of the Goalers. I informed the prisoners that I was sent by the Commissioners at Paris to administer to them every relief possible, the Conversation was very short, as I was desired by the officers to go away; Wm: Harrison whom I was told by some of the prisoners had been very good to them, I called upon. He informed me that by the means of one of the Goalers I might convey to any of the prisoners letters or any thing Else. I sent for the Goaler, and with the never failing argument, he carried a letter to Capt. Nicholson. This Goaler with some of the Invalids had carried several letters for them, altho’ Expressly forbiden, without their first being open by the Agent. I desired in my letter that some of the officers would be at a certain place of the prison at 4 o’Clock that afternoon to speak to me, I [torn: had?] to bribe the Invalid centries to per[mit me] to speak to the prisoners without their hearing the conversation, or disturbed by any body Else. So far I succeeded beyond my expectations, as I got a full and concise account from Capt: Harris, Doctrs: Smith, Dowler and many more of the Officers of their situations and the numbers confined. On Monday the 29th: I demanded admittance from the Agent, and leave to visit and be permitted to get into the Prison, to converse with the prisoners, which was granted me on the following conditions, that his Clerk, (a Mr. Douglas) should be present and that my visit should be short. On my enterring the Yard of the Prison, I was surrounded by every one of them, enquiering if there was any likelihood of their misery ceasing. I informed them, that I had been sent to England by the Commissioners at Paris, to inspect into the treatment they had received, and to supply them with every necessaries they might be in want, that application had been made for the Exchange of prisoners, and that I hoped their imprisonment would be, but of a [short] duration, that, if they had not been re[leased?] before now, it was Not the fault of [the] Commissioners, that they had long ago end[eavored] to find means to do it; they seem’d happy and they expressed their thanks to the Commissioners. Many of the Officers had not a Shilling, to pay for their Washing and some of them only a Shirt, a pair of Stockings and bad Shoes. I took the Names of such as were in that condition, and immediatly provided them with it. The Officers complained to me of the small quantity of provisions allowed them by the Agent, which lead me to offer that every other day, they should have a joint of meat such as they liked to each Mess and that Mrs: Harrison under the inspection of the Reverend Mr. Wren would provide them with it. They express their thanks and seemed much happier of my visit. I should have distributed a greater quantity of Cloathing but I was informed by the Agent’s clerk, that governm: had ordered Jackets, Stock[ings and] Breeches to be served out to them, [and] had also ordered all sort of necessaries sent down.
[By] the Account I had from Plymouth, there were in Milles Prison 289 of which 40 were Officers.
Lord North told Mr. Hartley last Saturday the 3d: of Janry 1778 that he Knew of Several persons that had come to London from Messrs: Franklin, Deane and Lee and that doctor Bancroft had been in London, and was informed had been sent by those Gentlemen from Paris on Stock Jobbing business.
An Exact Account of the treatment of the American Prisoners taken from their own mouths and from the Reverend Mr. Wren to the 29th: of Decr: 1777 that I visited them at Forton Prison.
At this time there are 119 American Prisoners in Forton Prison near Gosport. Their imprisonment is of a truth exceedingly rigorous owing partly to the severity of the Orders given in charge to the Agent, and partly owing to the weakness of the Prison itself, which is a perpetual temptation to them to brake out, for on their being detected in attempting to escape or retaken after having got out, they are punished with an unexampled severity for such an offence and tho’ many things that have appeared in the papers concerning the cruelty of [their?] Keepers have been exagerated, yet, there [are] many capricions and vexations arising from this quarter, which add greatly to the weight of their misery. There is not the least distinction made between the Officers and common Sailors, and the Prison  having no glazed windows, they can not have any light without having the Northern and Westerly Winds; their provisions are but scanty at best, generaly good of the quality. They are divided into messes 4 in each, and each mess’s allowance for the four is 3 lbs. of meat, 1 lb. of bread and 1 Quart of Beare for each man for the 24 hours, as there is not any thing delivered to them from the Agent but at noon. [In the margin: One Man’s allowance for 24 Hours. 1 Pint of Beare 1 lb. of Bread 12 Ounces of meat.] There are now in the Infirmary 20, and few days ago 27 in the black hole which is nearly filled makes it a dreadful punishment. Some of them had not cloaths nor other necessaries to Keep themselves clean so that the Air doth not only become foul, but the Stench some time insupportable. The 27 were confined the 2d: December, and till lately they were not let out at all, how-ever they are now let out 3 hours every other day. The time of their confinement for att[empting] to Escape is 40 days. Captain [torn] are at this present time [torn] sometime so delirious at [torn] detriment of the others. During [torn] these men have only the half allowance of provisions and indeed hardly half, for each man has for the 24 hours ½ lb. of bread, 1 pint of beare, and what should be 6 ounces of meat, but the bones makes it seldom exceed 4 Ounces. The Agent declares that it’s the orders of the Sick and Hurt, that during the time of Confinement these men shall not be permitted to have either money, or victuals from any person whatever but their half allowance. Tho’ lately means have been found out to send in some small quantity of provisions to them, the prisoners have been and were when I arrived there extreamly bare of Cloaths. The Agent had distributed few necessaries such as 40 pairs of shoes, 50 Shirts and upwards leaving still great many wanting. There are many of the prisoners that have been confined 18 and 20 Months. Captain Nicholson of the Hornet was 7 months in Irons in the West Indies, some French prisoners of Ranks [are] amonst them. Their whole bedding [is a] Hamock, a Pillow filled with straw and [torn.]
[Mr. Wr]en a Presbiterian Clergyman at Portsmouth has been of the greatest service, and has behaved with great Humanity to the American prisoners, providing some with the means of making their Escapes, and assisting those that were unable or prevented from getting away. The first Comittement at Forton was on the 13th: of June 1777, at which time he got aquainted with the Officers of the rising states, assisted them, and gave them Cash for their Congress notes, the only mode of assisting them, the Agent would allow of. From the 13th of June to 13th: Oct., there has been about 7 Comittements to which he has always attended, last Septr. at his repeated Sollicitations the Agent allowed him to distribute to the necessitous 2 Shillings to each man, shortly after that he was permitted to advance them, as far as one Dollar per man. From the 12th: [July?] to the Midle of Decemr: the prisoners were very inhumanly treated by the Agent and goalers, but upon Lord Abington speech in the House of Lords the Keepers begun to abate goodeal of their Severity. Mr. Wren soon after the Advertisement of the Comittee at the Kings Arms appeared in the Papers, received Letters from London, Bristol, Liverpool and several other places [torn] know the situation of the pr[isoners torn] Mr. Wallace of Liverpool at [torn] time a note of £30 to be [torn] should think proper amongst the prisoners. [This] worthy clergyman has visited every other day the Prison, and has supplied them from time to time with tryfling sums, and those in the black hole with provisions.
 
Notation: Original Letter from Mr. Thornton to the Commissioners at Paris
